Citation Nr: 0001289	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-04 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

3.  Entitlement to a disability rating in excess of 40 
percent for spondylolisthesis L5-S1.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1967.

Service connection was granted for spondylolisthesis, L5-S1, 
by a January 1968 rating decision.  A 10 percent disability 
rating was assigned, effective August 1, 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for ulcerative 
colitis and degenerative joint disease of multiple joints, 
and denied a disability rating in excess of 10 percent for 
the veteran's spondylolisthesis.  However, the RO 
subsequently assigned a 40 percent disability rating for the 
veteran's spondylolisthesis by a June 1998 rating decision 
and concurrent Supplemental Statement of the Case, effective 
October 11, 1996.  


FINDINGS OF FACT

1.  The veteran's own statements show that he first 
experienced ulcerative colitis after his discharge from 
active duty.

2.  No competent medical evidence is on file which relates 
the veteran's ulcerative colitis to his period of active 
duty.

3.  No competent medical evidence is on file which relates 
the veteran's degenerative joint disease of multiple joints 
to his period of active duty, to include his service-
connected spondylolisthesis L5-S1.

4.  The veteran's spondylolisthesis L5-S1 is manifest by 
pronounced symptoms of invertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
ulcerative colitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  The claim of entitlement to service connection for 
degenerative joint disease of multiple joints is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.310, 4.14 (1999).

3.  The criteria for a disability rating of 60 percent for 
the veteran's spondylolisthesis L5-S1 have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Ulcerative Colitis

Background.  The veteran's service medical records show no 
diagnosis of or treatment for ulcerative colitis during his 
period of active duty.

The veteran's claim of entitlement to service connection for 
ulcerative colitis was received by the RO in October 1996.  
At that time the veteran reported that VA physicians had 
informed him that the condition had existed since 1966.

VA medical records are on file which cover the period from 
April 1970 to January 1997.  These records first note a 
diagnosis of an ulcerative colitis in August 1984.  At that 
time it was noted that the veteran was having recurrent 
flares.  He was subsequently treated on numerous occasions 
for his ulcerative colitis.  Among other things, it was noted 
in February 1990 that the veteran reported a 19 year history 
of ulcerative colitis.  In June 1988, April 1993, and 
November 1993, the veteran reported that the condition was 
first diagnosed in 1969.  Nothing in these records related 
the veteran's ulcerative colitis to his period of active 
duty.

The veteran underwent a VA general medical examination in 
December 1996.  At this examination, the veteran reported, 
among other things, that he had a history of ulcerative 
colitis which would present him with hematochezia and 
diarrhea in 1969.  He also reported that he had had multiple 
colonoscopies, barium edemas an flexible sigmoidoscopy done 
with removal of polyps, none of which had been malignant.  It 
was further noted that his last evaluation was several months 
earlier, and he had a barium edema, flexible sigmoidoscopy 
without bleeding, and without polyps.  The veteran also 
reported that the disease was relatively stable and inactive 
at the time of the examination.  Following examination of the 
veteran, the examiner diagnosed, in part, history of 
ulcerative colitis dating back from 1969, with a history of 
polyps of the colon, a disease which was well evaluated in 
1996 and found to be stable.

In a May 1997 rating decision, the RO denied the veteran's 
claim of service connection for ulcerative colitis as not 
well grounded.  The RO noted that the treatment records last 
reported a history of ulcerative colitis beginning about 1971 
or 1972.  It was further noted that the veteran reported a 
history of ulcerative colitis at the December 1996 VA 
examination that began in 1969.  Regardless, there was no 
record of treatment in service for the condition.

The veteran appealed this decision to the Board.

Additional VA medical records were subsequently obtained that 
covered the period from February to December 1997.  These 
records primarily concern treatment for back pain.  However, 
in August 1997 the veteran sought treatment for rectal 
bleeding.  He reported that he was diaphoretic, nauseous, and 
had a rapid heart rate.  Further, he reported he had 
experienced three loose stools in the morning, as well as a 
lot of bleeding without bowel movement (BM).  The veteran 
also reported that he had ulcerative colitis.  However, 
overall assessment, in part, doubted that it was ulcerative 
colitis related versus hemorrhoid.  Subsequent records from 
later in August 1997, as well as September 1997, show no 
further recurrence of bloody diarrhea.  Further, the records 
from September 1997 note that the veteran's bright red blood 
per rectum (BPBPR) was not similar to his previous ulcerative 
colitis flare-ups.

It is noted that several VA medical examinations are also on 
file concerning the veteran's back.  However, these 
examinations made no pertinent findings regarding the 
veteran's ulcerative colitis.  

In a June 1998 rating decision and Supplemental Statement of 
the Case, the RO confirmed and continued the denial of 
service connection for ulcerative colitis as not well 
grounded.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for ulcerative 
colitis is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with 
ulcerative colitis during his period of active duty.  In 
fact, the veteran's own statements in his VA medical records, 
as well as the December 1996 VA general medical examination, 
shows that he was first diagnosed with the condition in 1969, 
which is about two years after his discharge from active 
duty.  Therefore, the Board finds that competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit at 93; see also Savage v. Gober, 10 
Vet. App. 488 (1997) (where the disability is of the type as 
to which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).

The Board notes that the medical evidence on file indicates 
that the veteran's ulcerative colitis is currently inactive.  
Thus, it is doubtful whether or not the veteran even has a 
current disability due to the ulcerative colitis.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Even if the veteran did have active ulcerative 
colitis, no competent medical evidence is on file which 
relates this disability to his period of active duty.  
Without such medical nexus evidence, the veteran's claim is 
not well grounded and must be denied.  Caluza at 506.

The only evidence on file to support the claim are the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

For the reasons stated above, the Board finds that the claim 
of entitlement to service connection for ulcerative colitis 
is not well grounded and, thus, must be denied.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Degenerative Joint Disease

Background.  No abnormalities of the veteran's joints were 
found at the time of his May 1966 enlistment examination.  
However, at that time the veteran reported that he had 
experienced swollen or painful joints.  Specifically, he 
reported that he had been involved in a motor vehicle 
accident in which he sustained injuries to his right leg.  It 
was also noted that the veteran had had a strained arm at 
some time in the past, but that it was currently 
asymptomatic.  

The service medical records show that the veteran was treated 
for a strained right arm in September 1966.  In February 1967 
he was referred to the orthopedic clinic due to a four month 
history of left-sided lumbar back pain.  It was further noted 
that the veteran had been under conservative treatment and 
light duty for the past two months due to this back pain.  
The veteran was diagnosed with symptomatic spondylolisthesis 
L5-S1 in March 1967.  He was subsequently referred to the 
Medical Evaluation Board in April 1967.  At that time it was 
noted that the veteran had been without problems until four 
months earlier when he was injured while trying to catch a 
metal locker which had fallen from a stack of lockers.  Since 
that time, he had experienced persistent low back pain.  
After noting the diagnosis of spondylolisthesis L5-S1, it was 
recommended that the veteran be presented to the Physical 
Evaluation Board with the question of aggravation of pre-
existing condition in the locker incident since being on 
active duty.  In June 1967, it was noted that the veteran had 
been involved in an automobile accident in which he was 
struck from behind.  At that time, the veteran complained of 
general aching in his back, with sharp pains at times.  Later 
in June 1967, he was treated for complaints of headaches and 
neck pain.  

The evidence on file indicates that the veteran was 
discharged from duty because of his spondylolisthesis L5-S1.  
He was subsequently granted service connection for this 
disability by a January 1968 rating decision.

VA medical examinations conducted in January 1967, December 
1967, October 1970, and June 1972 made no pertinent findings 
regarding the veteran's claim of service connection for 
degenerative joint disease of multiple joints.

In October 1996, the veteran submitted a claim of entitlement 
to service connection for, among other things, degenerative 
arthritis as a secondary condition to his primary service-
connected condition of lumbosacral strain.

As noted above, VA medical records are on file that cover the 
period from April 1970 to January 1997.  Among other things, 
these records show treatment for back pain on numerous 
occasions.  For example, in April 1990 it was noted that the 
veteran fell from a ladder and injured his low back area 
approximately three days earlier.  These records also note 
that the veteran sustained an industrial accident in April 
1987 while working in a mine.  In August 1988, it was noted 
that this industrial injury was to the upper back, left 
shoulder, and left wrist.  In April 1990, the veteran was 
treated for an injury to the left knee due to a boating 
accident.  These records also show diagnoses of degenerative 
joint disease of both the lumbosacral and cervical spines on 
several occasions.  Records from December 1996 note that the 
veteran did have arthritis.  However, nothing in these 
records related degenerative joint disease of multiple joints 
to the veteran's period of active duty, to include his 
service-connected spondylolisthesis L5-S1. 

The veteran underwent a VA general medical examination in 
December 1996.  At this examination, the veteran described 
the circumstances of his in-service back injury, among other 
things.  He further reported that the pain had persisted and 
gotten worse in the area of his cervical to lumbar spine, and 
that he had developed degenerative arthritis of his entire 
spine with stiffness and pain.  Additionally, he reported 
that he was working in a mine in 1986 when he sustained an 
injury to the left wrist, almost severing the left hand and 
resulting in surgery to reattach the hand.  Moreover, he 
complained that just about any type of activity, such as 
bending, twisting, lifting, and working overhead, would cause 
him pain in the neck that sometimes radiated into his 
shoulder muscles and into the trapezius muscles bilaterally.  
However, it did not radiate down into his hands.  Following 
examination of the veteran, the examiner's diagnoses included 
spondylolisthesis L5-S1; degenerative joint disease of 
cervical and lumbosacral spine, with mild radiculopathy; and 
loss of function of the left hand due to a wrist injury with 
approximately 60 percent of function remaining in the left 
hand.

In a May 1997 rating decision, the RO denied service 
connection for degenerative joint disease of multiple joints 
as not well grounded.  Further, it is noted that the RO 
considered this claim on both a direct basis, and as 
secondary to the service-connected spondylolisthesis L5-S1.  
The veteran appealed this decision to the Board.

Additional VA medical records were subsequently obtained that 
covered the period from February to December 1997.  Among 
other things, these records continue to show treatment for 
back pain on numerous occasions.  He was assessed with 
cervical spine degenerative joint disease, among other 
things, in July 1997.  Additionally, he was assessed, in 
part, with lumbar spine disease and spondylolisthesis L5-S1 
in July and August 1997.  

The veteran underwent a VA examination of the spine in May 
1998. At this examination, the examiner noted that the 
veteran's claims folder was not present, and, therefore, not 
reviewed prior to the examination.  However, the veteran's 
soft chart was present and reviewed prior to the examination.  
The veteran reported that he had a history of back pain that 
dated back to 1966 when he was injured during service when a 
metal locker fell on his back.  He was subsequently 
hospitalized and treated for this back pain, but never 
surgically treated.  Further, the veteran reported he had had 
back pain ever since this injury, and that the back pain was 
progressive.  Following examination of the veteran, the 
examiner's overall assessment was that the veteran had at 
least Grade I, and more likely Grade II, spondylolisthesis of 
his L5 on his S1 vertebra.

In a June 1998 rating decision and concurrent Supplemental 
Statement of the Case, the RO confirmed and continued the 
denial of service connection for degenerative joint disease 
of multiple joints as not well grounded.  Once again, the RO 
considered this claim of service connection on both a direct 
basis and as secondary to the service-connected 
spondylolisthesis L5-S1.


Analysis.  Initially, the Board notes that the veteran has 
already been granted service connection for spondylolisthesis 
L5-S1.  In evaluating his increased rating claim for this 
disability the Board will consider all impairment of the 
veteran's back to be due to the service connected disability.  
The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
Accordingly, as a matter of law, the veteran is not entitled 
to a separate rating for degenerative joint disease of the 
lumbosacral spine since he is already in receipt of service 
connection for spondylolisthesis L5-S1.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, in the 
instant case the Board will consider whether the veteran is 
entitled to a grant of service connection for degenerative 
joint disease for multiple joints other than the lumbosacral 
spine.

In the instant case, the Board finds that competent medical 
nexus evidence is necessary in order to well ground the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of multiple joints.  The veteran 
was not diagnosed with this disability during his period of 
active duty.  Although arthritis is a chronic disease 
entitled to presumptive service connection, no competent 
medical evidence is on file which shows that the veteran's 
degenerative joint disease was present to a compensable 
degree within the first post-service year.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the medical records show that 
the veteran has had several post-service injuries to his 
upper back, shoulder, and left wrist.

No competent medical evidence is on file which relates the 
veteran's degenerative joint disease of multiple joints to 
his period of active duty, to include his service-connected 
spondylolisthesis L5-S1.  Without such a competent medical 
opinion, the veteran's claim is not well grounded and must be 
denied.  Caluza at 506.

As with the ulcerative colitis, the only evidence on file to 
support the claim are the veteran's own contentions.  It has 
already been determined that the veteran is not qualified to 
render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot well ground the claim.  
Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the claim 
of entitlement to service connection for degenerative joint 
disease of multiple joints is not well grounded and, thus, 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally 
Gilbert, supra.

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claims, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground either his ulcerative 
colitis claim or his degenerative joint disease claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, 
supra.

II.  Increased Rating

Background.  Service connection was granted for 
spondylolisthesis, L5-S1, by a January 1968 rating decision.  
At that time it was noted that the service medical records 
showed that the veteran injured his back in November 1966 
while trying to catch a heavy metal locker which was falling.  
Thereafter, he was treated for persistent low back pain.  
After summarizing the results of a recent VA examination, a 
10 percent disability rating was assigned for the veteran's 
spondylolisthesis, effective August 1, 1967.

The 10 percent disability rating for the veteran's 
spondylolisthesis was subsequently confirmed and continued by 
several rating decisions, including one issued in June 1990.  
No communication was received from the veteran following this 
rating decision until October 1996.  At that time, the 
veteran submitted his current increased rating claim.  

VA medical records were subsequently obtained that covered 
the period from March 1987 to January 1997.  Among other 
things, these records show that the veteran was treated on 
numerous occasions for back problems, including back pain.  
For example, in September 1995 the veteran reported that he 
had had low back pain since the 1960s, but that it had gotten 
worse in the last three months.  He reported a burning 
sensation in his lower back.  Records from September 1995 
also note tenderness over the entire spine.  In February 
1996, the veteran was treated for spondylolisthesis, 
including chronic low back pain with episodic muscle spasms.  
It was noted that the veteran walked approximately one mile, 
about two to three times per week.  However, if he walked too 
far, his back would hurt.  The veteran denied specific 
radiculopathy.  In December 1996, the veteran complained of 
generalized aching throughout his back, arms, and legs.

The veteran underwent a VA general medical examination in 
December 1996.  At this examination, the veteran reported, in 
part, that he had a defined spondylolisthesis with pain that 
was of a burning nature that radiated into his buttocks when 
he did too much walking and when he did too much bending.  It 
was noted that he did not have paralysis.  On physical 
examination, the examiner found the veteran to be a well 
built, over nourished man with normal carriage, posture, and 
gait.  The examiner found the cervical spine to have 
approximately 50 percent of flexion, no extension, and about 
10 percent of lateral rotation and lateral bending 
bilaterally.  The veteran's shoulders revealed full abduction 
and full forward elevation, bilaterally.  However, there was 
a slight decrease in the external rotation and full and 
normal internal rotation, bilaterally.  There was no weakness 
noted by the examiner in any of the internal or external 
rotators.  Additionally, the examiner found the veteran's 
dorsal and lumbar spine to be straight.  The examiner stated 
that measurement of forward flexion was not possible because 
the veteran felt he could not bend over at all.  
Consequently, the measurement of forward flexion was zero.  
The veteran was found to have approximately 5 degrees of 
lateral rotation bilaterally, and zero degrees of bilateral 
bending.  No dextroscoliosis was noted, and the lumbar 
lordosis appeared normal.  The examiner found some tenderness 
over the entire spine.  Neurological examination showed the 
veteran's cranial nerves II to XII were normal.  His deep 
tendon reflexes were found to be 3+ and equal throughout, 
including ankle jerks and knee jerks.  No sensory loss was 
noted in the lower extremities.  Moreover, his coordination 
and his balance were found to be normal.  Based on the 
foregoing, the examiner's diagnoses included 
spondylolisthesis, L5-S1; and degenerative joint disease of 
the cervical and lumbosacral spine, with mild radiculopathy.  

VA X-rays of the lumbosacral spine were also taken in 
December 1996.  It was noted that no old films were available 
for comparison.  These X-rays revealed mild accentuation in 
the normal lumbar lordosis.  There was also mild disc space 
narrowing at L1-2, as well as marked narrowing of L5-S1 with 
a vacuum phenomenon.  Additionally, there was grade two 
spondylolisthesis at L5-S1 with bilateral pars defect of L5.

In a May 1997 rating decision, the RO, among other things, 
confirmed and continued the 10 percent disability rating for 
the veteran's spondylolisthesis L5-S1.  Among other things, 
the RO noted that a 10 percent rating was assigned for mild 
symptoms of invertebral disc syndrome, and that a higher 
rating of 20 percent was not warranted unless there were 
recurring attacks of moderate invertebral disc syndrome.  The 
veteran appealed this decision to the Board.

Additional VA medical records were subsequently obtained that 
covered the period from February to December 1997.  These 
records show treatment for back pain on numerous occasions.  
For example, in December 1997 the veteran complained of 
severe burning sensation which radiated down both legs, and 
prevent him from sleeping and performing his activities of 
daily living (ACDLs).  He was assessed with severe 
osteoarthritis and neural-foraminal stenosis.  It was also 
noted that neurosurgery had been recommended, but that the 
veteran was urged to hold off on surgery until he had 
completely failed medical therapy.  Later in December 1997, 
it was noted that the veteran was unsure if he wanted 
neurosurgery.

As noted above, the veteran underwent a VA examination of the 
spine in May 1998.  At this examination, the examiner noted 
that the veteran's claims folder was not present, and, 
therefore, not reviewed prior to the examination.  However, 
the veteran's soft chart was present and reviewed prior to 
the examination.  The veteran reported that he had a history 
of back pain that dated back to 1966 when he was injured 
during service when a metal locker fell on his back.  He was 
subsequently hospitalized and treated for this back pain, but 
never surgically treated.  Further, the veteran reported he 
had had back pain ever since this injury, and that the back 
pain was progressive.  He also stated that the back pain had 
become debilitating.  Additionally, he reported that his back 
bothered him seven out of seven days, and that it was an 8 
out of 10 on a severity scale.  The veteran reported that he 
also had bilateral leg pain, with the left worse than the 
right.  He stated that of his total pain picture, he was 70 
percent back, and 30 percent leg.  Nevertheless, his walking 
tolerance was approximately one mile, but then his legs and 
back would begin to burn and hurt so that it limited him.  He 
reported that his leg pain went down the outside of his leg 
all the way down to the tope of his foot.  In addition, he 
was no longer able to hunt and fish, and that he had not been 
able to work since 1986 because of his back injury.  
Moreover, he was not currently involved in physical therapy, 
although he had done it in the past.  He was not involved in 
a regular exercise program either, with the exception of some 
stretching exercises he did in the morning.  It was noted 
that the veteran had taken ibuprofen and other nonsteroidal 
anti-inflammatory medications.

On physical examination, the examiner found the veteran to be 
a somewhat overweight, but overall a large man.  Sensation 
examination showed the veteran to have a non-dermatomal 
distribution of decreased sensation on the right and left 
side, which showed no decrease in sensation with the 
exception of a slight decrease in L5 on the left when 
compared to the right side.  On motor examination, the 
veteran was able to toe and heel walk, although it was noted 
that he could not sustain this on examination secondary to 
his pain.  He was able to sustain 5 out of 5 strength in his 
hip flexors, hip extensors, knee flexors, knee extensors, 
"EHL," "PHL," dorsiflexors, and plantar flexors.  
Additionally, the veteran was found to have normal, symmetric 
2+ reflexes in his knees and ankle jerks.  He also was found 
to have downgoing toes on Babinski, no sign of clonus or 
other long trak signs.  On range of motion testing, the 
veteran's legs were found to have complete range of motion.  
Also, he had negative straight leg raising bilaterally.  
However, he was not able to flex forward on his lumbar spine 
without bracing with his hands against his knees secondary to 
the back pain.  Still, he was able to do about 20 degrees of 
back extension.  It was noted that X-rays were not taken as 
part of the examination, but that X-rays taken in July 1997 
revealed Grade Two spondylolisthesis.  Further, an MRI of the 
lumbar spine from August 1997 revealed Grade One 
spondylolisthesis with significant degeneration of his 
facette joints and bilateral foraminal stenosis.

Based on the foregoing, the examiner's overall assessment was 
that the veteran had at least Grade I, and more likely Grade 
II, spondylolisthesis of his L5 on his S1 vertebra.  

Thereafter, in a June 1998 rating decision and concurrent 
Supplemental Statement of the Case, the RO increased the 
disability rating for the veteran's spondylolisthesis to 40 
percent, effective October 11, 1996.  The RO noted that this 
increased rating was for severe limitation of motion of the 
lumbar spine.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. The 
Board may assign ratings for functional impairment due to 
pain, with evidence of loss of range of motion, deficits in 
motor strength, or atrophy. DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Service-connected back disabilities are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5292, 5293, and 5295.  However, Diagnostic Codes 5289, 
5292, and 5295 do not provide for a disability rating in 
excess of 40 percent.  Accordingly, these Codes are not 
applicable in the instant case.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his spondylolisthesis has become more severe.  
Therefore, his claim for an increased evaluation is well-
grounded.  VA has accorded the veteran several examinations 
in relation to this claim, and obtained medical records 
pertaining to the treatment he has received for his 
spondylolisthesis.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The evidence clearly shows that the veteran's 
spondylolisthesis is manifest by back pain, with resulting 
functional impairment including severe limitation of motion. 
At the most recent VA examination of May 1998, the veteran 
was able to toe and heel walk, although it was noted that he 
could not sustain this on examination secondary to the pain.  
The veteran was able to sustain 5 out of 5 strength in his 
hip flexors, hip extensors, knee flexors, knee extensors, 
"EHL," "PHL," dorsiflexors, and plantar flexors.  Also, he 
had negative straight leg raising bilaterally.  Moreover, the 
veteran was found to have normal, symmetric 2+ reflexes in 
his knees and ankle jerks. The examiner noted, however, that 
the veteran had a significant amount of back pain, which 
precluded forward flexion, and L5 radiculopathy consistent 
with the findings of his condition. The veteran was taking 
Percocet for back pain and the examiner went on to say that 
the likelihood that the veteran would become pain-free and 
medication-free was very poor. He added that there were good 
objective findings to support the veteran' complaints of back 
pain. Based upon the foregoing, the Board finds that the 
veteran does meet the criteria necessary for the higher 
evaluation of 60 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71a.

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and De Luca.  These regulations are 
applicable in the instant case because the evidence shows 
that the veteran's spondylolisthesis L5-S1 is manifest by 
pain and resulting functional impairment. The benefit of the 
doubt has been resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for ulcerative colitis is 
denied.

Entitlement to service connection for degenerative joint 
disease of multiple joints is denied.

Entitlement to a disability rating of 60 percent for 
spondylolisthesis L5-S1 is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

